Citation Nr: 1450113	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  10-23 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral vascular disease of the bilateral lower extremities.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left ankle disability, claimed as residuals of left ankle fracture.

3.  Entitlement to service connection for a left ankle disability, claimed as residuals of left ankle fracture, to include as secondary to service-connected bilateral pes planus.  

4.  Entitlement to an increased (compensable) disability rating for bilateral palmar pitting porokeratosis prior to May 17, 2010.

5.  Entitlement to a disability rating in excess of 10 percent for bilateral palmar pitting porokeratosis from May 17, 2010.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to April 1979.

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions issued by the RO in January 2009 and March 2010. 

In January 2009, the RO denied entitlement to a TDIU and declined to reopen the claim for service connection for peripheral vascular disease of the bilateral lower extremities.  In April 2009, the Veteran filed a notice of disagreement (NOD) with the January 2009 rating action.  In March 2010, the RO declined to reopen the claim for service connection for a left ankle disability and denied the Veteran's claim for a compensable rating for palmar porokeratosis.  The Veteran filed an April 2010 NOD with the March 2010 rating action.  The RO issued an April 2010 statement of the case (SOC) on the request to reopen the claim for service connection for peripheral vascular disease of the bilateral lower extremities and the claim for a TDIU.  In October 2010, the RO issued a rating decision granting a 10 percent disability rating for palmar porokeratosis, effective May 17, 2010, as well as an SOC on the issue of entitlement to an increased disability rating for palmar porokeratosis and the request to reopen a claim for service connection for a left ankle disability.  The Veteran filed a substantive appeal on these four (4) issues in October 2010.  Although the RO assigned a 10 percent rating for palmar porokeratosis from May 17, 2010, as higher ratings are available before or after that date, and the Veteran is presumed to seek the maximum benefit available for a disability, the appeal involving the rating for this disability now encompasses the third and fourth matters set forth on the title page.  See Hart v. Mansfield, 21 Vet.App. 505, 509-10 (2007); AB v. Brown, 6 Vet.App. 35, 38 (1993).

In May 2011, the RO issued an SOC reflecting continued denial of a compensable rating for palmar porokeratosis prior to May 17, 2010.  In June 2011, the RO issued a supplemental statement of the case (SSOC) reflecting continued denial of the petitions to reopen claims for service connection for peripheral vascular disease of the bilateral lower extremities and for a left ankle disability as well as continued denial of the claim for a TDIU and for a disability rating in excess of 10 percent for palmar porokeratosis from May 17, 2010.  The RO forwarded the claims file to the Board for appellate review.

In June 2012, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is of record.  

As regards characterization of the claims on appeal, the Board notes that, during the hearing, the Veteran's petitions to reopen his claims for service connection for a left ankle disability and for peripheral vascular disease of the bilateral lower extremities were addressed as claims for service connection.  However, the record reflects that the RO denied entitlement to service connection for a left ankle disability in a February 2002 rating decision and denied entitlement to service connection for peripheral vascular disease of the bilateral lower extremities in an August 2005 rating action.  Inasmuch as the Veteran did not perfect an appeal of either of these rating decisions, the matters involving service connection for a left ankle disability and peripheral vascular disease of the bilateral lower extremities must be addressed as petitions to reopen claims for service connection.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

With regard to the left ankle issue, the Board has considered the decision of the United States Court of Appeals for the Federal Circuit  (Federal Circuit) in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008).  In that decision, the Federal Circuit held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See Ephraim v. Brown, 82 F. 3d 399 (Fed. Cir. 1996).  Here, the Veteran was previously denied service connection for fractured left ankle.  At the time of the prior denial, there were the same complaints made in connection with the current claim.  As such, any diagnoses pertaining to the left ankle made since the prior denial does not constitute different disabilities.  Therefore, new and material evidence is required to reopen this claim for service connection.  
In February 2013, the Board recharacterized the  claims on appeal (as reflected in items 1, 2, 4, 5 and 6) on the title page) to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action,  the AMC denied  the claims (as reflected in a June 2013 SSOC) and returned these matters to the Board for further consideration.  

The Board notes that, in addition to the paper claims file, there are two separate paperless, electronic  files associated with the Veteran's claims, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals an April 2014 Appellate Brief and VA treatment records dated from September 2010 through April 2013.  The remaining documents in the Virtual VA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  There are no documents in the VBMS file.

The Board's decision reopening the previously denied claim for service connection for a left ankle disability is set forth below.  The reopened claim for service connection for a left ankle disability, on the merits (reflected as item 4, on the title page), along with the claims for issues regarding peripheral vascular disease, bilateral palmar pitting porokeratosis, and a TDIU are addressed in the remand following the order; these matters being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, as was noted in the February 2013 Board Remand, in December 2010, the Veteran, through his authorized representative, submitted a claim of "entitlement to an earlier effective date for bilateral hand condition."  The Board referred this claim - entitlement to an effective date prior to April 9, 2002 for the grant of service connection for bilateral palmar pitting porokeratosis - to the RO.  Since the February 2013 Board remand, the RO has yet to address this issue.  As such, this matter is not properly before the Board, and it is, once again, referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the request to reopen the claim for service connection for a left ankle disorder have been accomplished.

2.  In a February 2002 rating decision, the RO denied service connection for a fractured left ankle; although notified of the denial in February 2002, the Veteran did not initiate an appeal, nor was new and material evidence received during the one-year period following notification of the denial, or subsequent additional service records received.

3.  Additional evidence associated with the claims file since the February 2002 rating decision is not cumulative and redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim for service connection for a left ankle disorder, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 2002 rating decision in which the RO denied service connection for a left ankle disorder, characterized as fractured left ankle, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  As pertinent evidence received since the RO's February 2002 rating action is new and material, the requirements for reopening the claim for service connection for a left ankle disorder are met. 38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board points out that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).
      
Given the favorable disposition of the request to reopen the claim for service connection for a left ankle disorder, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran filed an initial claim for service connection for ankle fractures in December 2000, approximately 21 years after his discharge.  By rating decision dated in October 2001, the RO denied service connection for fractured right ankle and deferred the left ankle issue for additional development.  The Veteran was scheduled for a VA examination in connection with this claim but failed to report to this examination so, in an October 2001 rating decision, the RO denied service connection for fracture of the left ankle.  Thereafter, it was determined that the Veteran did not receive notice of the VA examination scheduled in October 2001 and he was scheduled for another VA examination in January 2002.  

In a February 2002 rating decision, the RO characterized the Veteran's claim for a left ankle disorder as one for service connection for "fractured left ankle."  The documentary evidence of record at that time primarily consisted of the Veteran's service treatment records which show trauma to the left foot in April 1977 resulting in the use of a walking cast, treatment for a left ankle sprain in March 1979, and the January 2002 VA examination report.  During the January 2002 VA examination, the Veteran was diagnosed with left foot and ankle pain with a flexible flat foot deformity.  It was noted that he did have a flat foot deformity at that time, which was flexible in nature, and that both his hindfoot and forefoot were correctable.  It was also noted that there was evidence of posterior tibial tendon insufficiency, which was noted to be the cause of his flat foot.  His posterior insufficiency was still flexible in nature.  He did have limited subtalar motion and the examiner could not rule out a tarsal coalition based on these X-rays.  Notably, the examiner wrote that the Veteran's ankle had no abnormalities.  So, therefore, the examiner wrote that the Veteran exhibited flat foot deformity which could be secondary to his posterior tibial tendonitis, which was not service related, and if he did have a tarsal condition, this was congenital and not service related.   

In the February 2002 rating decision, the RO denied service connection for "fractured left ankle" on the basis that there was no current left ankle disability other than possible posterior tibial tendonitis which, if present, was found to be a congenital disorder.  Although notified of the denial in February 2002, the Veteran did not initiate an appeal.  Moreover, no additional evidence was received within the one-year appeal period, and no additional service records (warranting reconsideration of the claim) have been received since that time.  See 38 C.F.R. § 3.156(b), (c).  Hence, the February 2002 denial of service connection for a left ankle disorder is final (38 U.S.C.A. § 7105 and 38 C.F.R. §§ 3.104, 20.302, 20.1103) and is not subject to revision on the same factual basis (38 U.S.C.A. § 5108  and 38 C.F.R. § 3.156).  Accordingly, the pertinent inquiry with respect to this matter is whether new and material evidence has been received since that decision, warranting reopening of the claim.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In April 2009 correspondence the Veteran requested "reconsideration for fracture of left ankle while on active duty."  As such, the April 2009 statement must be treated as a petition to reopen the previously denied claim for a left ankle disorder.  Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a)  defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received in connection with a claim, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108  require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83   (1996).  Here, the last final denial of the Veteran's left ankle disorder was the RO's June 2010 decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence added to the claims file since February 2002 consists of VA and private treatment records, records from the Social Security Administration (SSA) showing that the Veteran has been awarded disability benefits beginning December 2009 for late effects of cerebrovascular disease and peripheral arterial disease, as well as the Veteran's testimony during the June 2012 Board hearing.  Significantly, a March 2009 VA X-ray of the left ankle shows "slight thickening of the cortex of the distal tibia which may represent remote fracture."  Also, a November 2011 VA treatment record shows an assessment of traumatic arthropathy involving ankle and foot (presumably the left).  Finally, a January 2014 private treatment record shows an impression of DJD (degenerative joint disease) of the ankle (presumably the left ankle).  

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for a left ankle disorder.  The Board finds that the March 2009, November 2011, and January 2014 medical records are "new" in that they were not before agency decisionmakers at the time of the February 2002 final denial of the claim for service connection, and are not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it goes to the question of whether the Veteran has a current left ankle disorder.  The basis for the February 2002 denial was that there was no current left ankle disorder other than possible posterior tibial tendonitis which, if present, was found to be a congenital disorder.  These new treatment records, while certainly not conclusive, relate to an unestablished fact necessary to substantiate the claim for service connection for a left ankle disorder (i.e., a current left ankle disorder), and thus, when presumed credible, also raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a left ankle disorder are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.
	
ORDER

As new and material evidence to reopen the claim for service connection for a left ankle disorder, previously characterized as fractured left ankle, has been received, to this limited extent, the appeal is granted.  


REMAND

Unfortunately, the Board's review of the record reveals that further RO action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision in this matter.

With regard to the left ankle issue, as indicated, the Board has found a basis for reopening the claim for service connection for a left ankle disorder.  The Board also finds that further development of the reopened claim is warranted.  As above, service treatment records show that the Veteran was treated for trauma to the left foot in April 1977 resulting in the use of a walking cast and was subsequently treated for a left ankle sprain in March 1979.  While the Veteran did not appear to have a left ankle disorder other than possible congenital posterior tibial tendonitis during the January 2002 VA examination, the March 2009, November 2011, and January 2014 medical records discussed above show that there are other possible diagnoses of a left ankle disorder which are not congenital.  Furthermore, the January 2002 VA examination report raises, but does not sufficiently resolve, questions regarding whether any left ankle disorder pre-existed service and, if so, whether any such disorder was aggravated by his military service.  See 38 U.S.C.A. § 1111 (West 2002) ; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Moreover, while congenital or development defects may not be service-connected as they are not deemed "diseases" or "injuries" for VA compensation purposes.  38 C.F.R. § 3.303(c).  Compensation is payable, however, for disability due to injury superimposed upon a congenital defect. VAOPGCPREC 82-90 (July 18, 1990).  Thus, the Board finds that the record does not include adequate medical opinion evidence to resolve the claim for service connection for a left ankle disorder, and that further development in this regard is warranted.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the peripheral vascular disease claim,  review of the claims file discloses  a January 2013 operative report from Baptist Memorial Hospital regarding left femoral-popliteal bypass above the knee due to peripheral vascular insufficiency performed by Dr. F.A.H.  There is also an August 2012 statement from Dr. F.A.H. in the claims file showing that he had been treating the Veteran for severe peripheral vascular disease since June 2012.  Unfortunately, there are no other records from Dr. F.A.H. in the claims file.  Furthermore, the June 2013 SSOC notes a "March 13, 2013" operative report from Baptist Memorial Hospital (as opposed to the January 2013 operative report contained in the claims file).  As there appear to be outstanding records from both Dr. F.A.H. and Baptist Memorial Hospital, a remand is required to obtain these outstanding records.  

With regard to the TDIU and bilateral palmar pitting porokeratosis claims, , as noted above, in February 2013, the Board remanded these issues for additional development.  Specifically, the Veteran was to be afforded a VA skin examination and a medical opinion was to be obtained as to the following:  

whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's service-connected disabilities-either individually or in concert-render(s) him unable to obtain or retain substantially gainful employment.

Pursuant to the February 2013 remand, the Veteran was afforded a VA examination in May 2013.  In this examination report, the examiner wrote that the Veteran's skin condition did not impact his ability to work.  The rationale for this opinion was that the Veteran last worked in 2007 in a warehouse and that the company went out of business.  

Unfortunately, the Board finds that the May 2013 opinion is inadequate.  First, the examiner did not provide an adequate rationale.  The fact that the Veteran lost his job because the company he was working for went out of business is of no consequence.  Rather, the determinative issue is how the Veteran's service-connected skin condition affects his ability to perform the activities of daily living, to include employment. 

Secondly, while the May 2013 VA examiner wrote that the Veteran's skin condition did not affect his ability to work, the examiner failed to address the impact, if any, of the Veteran's service-connected pes planus on the Veteran's employability.  The Board further notes that, while the May 2013 VA examiner provided a medical opinion with respect to the Veteran's employability regarding effect of his service-connected skin condition, the examiner did not address whether the Veteran is unemployable due to the combined effects of his service-connected skin and pes planus disabilities.  A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Hence, further remand of this matter, for compliance with the Board's prior directives, is required.

The Board points out, that, while the February 2013 remand requested that the examiner provide an opinion as to whether the Veteran's service-connected disabilities render him "unable to obtain or retain substantially gainful employment," since the remand, it has been clarified that ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical question, but rather a determination that must be made by an adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013). (interpreting 38 C.F.R. § 4.16(a)).  Consistent with this authority, it is currently the Veteran's Benefit Administration's (VBA) policy that:

If the facts of the case require VA to examine the Veteran [as part of his or her TDIU claim], do not ask the examiner to opine as to whether or not the Veteran is unemployable due to his or her service-connected disabilities.  The responsibility for this decision rests solely with the rating activity.  VA should request that the examiner comment instead on the functional impairment caused solely by the service-connected disabilities.

VBA Fast Letter 13-13 (Jun. 17, 2013) (citations omitted) (emphasis added).    

However, as medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity ( 38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013)), further medical findings as to the functional effects of individual, and combined, service-connected disabilities would be helpful in resolving the claim for a TDIU. 

Accordingly, the AOJ should arrange for the Veteran to undergo VA joint and general medical examinations, by a VA physician (or a physician contracted by VA).  The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in a denial of the claim(s)-in particular, the reopened claim and increased rating claims.  38 C.F.R. § 3.655(b) (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file a copy of any notices of the date and time of the appointment(s) sent to him by the pertinent VA medical facility. 

Prior to arranging for examinations, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  
	
Potentially pertinent to  all of the claims remaining on appeal, the June 2013 SSOC refers to VA treatment records dated through June 2013.  However, the most recent VA treatment records in the file (particularly Virtual VA) are dated in April 2013.  As such, on remand, VA records dated through June 2013 referenced in the June 2013 SSOC should be obtained.  Also, as  the claims file reflects that the Veteran receives ongoing VA care from the VA Medical Center (VAMC) in Memphis, more recent records from this facility may exist.  The AOJ should obtain all identified records, following the provisions of 

Further, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal, explaining  that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Specific to the claim for a TDIU, the Board again notes, as noted in the February 2013 Board remand, that the Veteran's employment history is not clear.  Significantly, while the May 2013 VA examiner wrote that the Veteran last worked in 2007 due to that company going out of business, as noted in the February 2013 Board remand, a November 2008 VA treatment note reflects his report of employment by FedEx in August and September 2008, ending as a result of disability.  Further, in May 2010, the Veteran informed a VA health care provider that his palmar porokeratosis symptoms "made it hard for him to do his job lifting boxes this am" - this statement indicates concurrent employment.  In the February 2013 remand, the Board requested that the AOJ send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Such letter was sent to the Veteran in February 2013 but no response was received.  Given the need to remand the TDIU issue again for an addendum opinion, the AOJ should make an additional attempt to clarify the Veteran's employment history.  

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Memphis VAMC outstanding, pertinent records of evaluation and/or treatment of the Veteran generated after April 11, 2013 (to include VA records dated through June 2013 referenced in the June 2013 SSOC).  Follow the procedures set forth in 38 C.F.R. § 3.159(c)  as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records.  

In particular,  request that the Veteran provide a signed authorization to obtain all outstanding medical records from Dr. F.A.H. (beginning June 2012) as well as Baptist Memorial Hospital (to include a  "March 13, 2013" operative report referenced in the June 2013 SSOC) in order for VA to mail the identified private treatment providers Authorization and Consent to Release Information to the Department of Veterans Affairs (VA Forms 21-4142).

Also, request that the Veteran provide sufficient identifying information for his former employers (subsequent to Kelly Services), to specifically include, but not limited to, FedEx, in order for VA to mail the identified former employers Requests for Employment Information (VA Forms 21-4192). 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  If sufficient information/authorization is provided, send Requests for Employment Information (VA Form 21-4192) to each of the Veteran's identified former employers.  Seek clarification as to the nature of the Veteran's duties, the nature of any employment accommodations made as the result of disability, and the reason(s) why employment ended. 

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician, or an opinion addressing the etiology of current left ankle disability(ies). 

The contents of the Veteran's entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

The examiner should clearly identify all current left ankle disability(ies), to include posterior tibial tendonitis, any residuals of left ankle fracture, traumatic arthropathy, and degenerative joint disease.  

(a) For each diagnosis, the examiner should indicate whether the diagnosis represents a congenital defect or disease; and, if a defect, whether the condition was subject to superimposed disease or injury, resulting in a current disability. 

(b) For each diagnosis that is not considered a congenital defect, the physician should indicate (1) whether the disability clearly and unmistakably existed prior service entrance, and, if so (2) whether the disability was clearly and unmistakably not aggravated (i.e., not permanently worsened beyond the natural progression) during or as a result of service. 

(c) For each disorder determined not to have clearly and unmistakably existed prior to service, the physician should opine as to whether it is at least as likely as not (i.e., a 50 percent probability or greater probability) that the disability was incurred during service.

In providing the requested opinions, the examiner should specifically consider and discuss all pertinent medical evidence and lay assertions, to particularly include the following:

The Veteran's service treatment records (including records showing trauma to the left foot in April 1977 resulting in the use of a walking cast and treatment for a left ankle sprain in March 1979);

The prior VA examination report dated in January 2002 wherein the examiner wrote that the Veteran's flat foot deformity could be secondary to his posterior tibial tendonitis;

The post-service private and VA medical records, including the report of a March 2009 VA X-ray of the left ankle which shows "slight thickening of the cortex of the distal tibia which may represent remote fracture"; a November 2011 VA treatment record which shows an assessment of traumatic arthropathy involving ankle and foot, and a January 2014 private treatment record which shows an impression of degenerative joint disease of the ankle; and

The Veteran's assertions regarding the chronicity of his left ankle disability since service, and any other pertinent lay assertions. 

All examination findings, along with the complete rationale for the conclusions reached, must be provided. 

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA general examination, by an appropriate physician, at a VA medical facility.  
	
The contents of the entire claims file (paperless and electronic), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions (to include as reflected in the electronic record).  

Based on examination of Veteran, and review of the record, the examiner should describe the functional effects that each of the Veteran's service-connected disabilities- currently, bilateral palmar pitting porokeratosis and pes planus-has on his ability to perform the activities of daily living, to include the physical acts required for employment. 

 If no single service-connected disability, alone, is deemed to cause significant impairment in performing the activities of daily living, to include employment, the examiner must consider and discuss the combined effects of the Veteran's bilateral palmar pitting porokeratosis and his pes planus on his ability to perform the activities of daily living, to include employment.

In responding to the above, the examiner must consider all pertinent evidence and assertions, to particularly include the employment history outlined above (i.e., a November 2008 VA treatment note reflecting the Veteran's report of employment by FedEx in August and September 2008, ending as a result of disability, the May 2010 statement indicating concurrent employment, and the August 2012 statement from Dr. F.A.H., it was noted that the Veteran was unable to work due to nonservice-connected cardiovascular disease). 

All examination findings, along with complete, clearly stated rationale for the conclusions reached must be provided.

7.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file a copy of any notices of the date and time of the appointment(s) sent to him by the pertinent VA medical facility. 

8.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

9.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the claims remaining  on appeal.  

If the Veteran fails, without good cause, to report to any scheduled examination(s), in adjudicating the reopened claim for service connection for left ankle disability and/or the claim for a TDIU, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise adjudicate each claim  in light of pertinent evidence (to particularly include all that added to the record since the  last adjudication of the claims) and legal authority (to include, with respect to the TDIU claim, consideration of the provisions of 38 C.F.R. § 4.16(b), as appropriate).

10.  If any benefit sought on appeal remains denied,  furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


